IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David J. Barnes, Executor Estate of      :
Grace V. Barnes,                         :
                    Appellant            :
                                         :
                  v.                     : No. 437 C.D. 2018
                                         :
Philadelphia Historical Commission       :


                                      ORDER

            NOW, October 7, 2019, having considered Appellant’s application for

reargument, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge